DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasato (US 2018/0067392).


    PNG
    media_image1.png
    711
    686
    media_image1.png
    Greyscale

Re Claim 1, Murasato discloses a semiconductor manufacturing apparatus- comprising: a beam shaper arranged on a light path of a laser beam and including a plurality of mask modules 
Re Claim 2, as applied to claim 1 above, Murasato discloses all the claimed limitations including wherein the light transmitting region is an opening defined by blocking plates included in the plurality of mask modules (see Fig. 14 and related text in Page 5, Paragraphs [0055] – [0056]).  
Re Claim 3, as applied to claim 1 above, Murasato discloses all the claimed limitations including wherein at least one mask module of the plurality of mask modules further comprises a rotary driver configured to rotate the blocking plate with respect to a first direction, wherein the first direction is a rotation axis of the blocking plate (see Fig. 14 and related text in Page 5, Paragraphs [0055] – [0056]).  
Re Claim 4, as applied to claim 3 above, Murasato discloses all the claimed limitations including wherein the rotary driver controls skewness of the light transmitting region by rotating the blocking plate with respect to the first direction which is the rotation axis (see Fig. 14 and related text in Page 5, Paragraphs [0055] – [0056]).    
Re Claim 7, as applied to claim 1 above, Murasato discloses all the claimed limitations including wherein the blocking plate comprises: a first blocking plate including a blocking bar defining an edge of the light transmitting region and an opening defined between the blocking bar and the first blocking plate: and a second blocking plate at least partially covering the 
Re Claim 11, as applied to claim 1 above, Murasato discloses all the claimed limitations including a stage on which a substrate is mounted (see Fig. 1), wherein the semiconductor manufacturing apparatus performs a laser annealing process on the substrate by using the laser beam shaped by the beam shaper (see Fig. 1 and related text in Paragraph [0025]).  
Allowable Subject Matter
Claims 5, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first blocking plate including a blocking bar defining an edge of the light transmitting region and an opening defined between the blocking bar and the first blocking plate,” as recited in claim 12, and “first flexure blades connecting the first stage and the second stage; second flexure blades connecting the second stage and the moving block,” as recited in claim 17 respectively.
Claims 13-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure KAMIKUBO (US 2015/0041672) also discloses similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 25, 2022